



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486.4(1), (2), (3) or (4) or 486.6(1)
    or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4       (1)
Subject to subsection (2), the presiding judge or justice may
    make an order directing that any information that could identify the
    complainant or a witness shall not be published in any document or broadcast or
    transmitted in any way, in proceedings
in
respect of

(a)
any
of the following offences;

(i)   an offence under section 151, 152, 153, 153.1, 155, 159, 160, 162,
    163.1, 170, 171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01,
    279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape), 145 (attempt to commit rape),
    149 (indecent assault on female), 156 (indecent assault on male) or 245 (common
    assault) or subsection 246(1) (assault with intent) of the
Criminal Code
,
    chapter C-34 of the Revised Statutes of Canada, 1970, as it read immediately
    before January 4, 1983, or

(iii) an offence under subsection 146(1) (sexual intercourse with a female
    under 14) or (2) (sexual intercourse with a female between 14 and 16) or
    section 151 (seduction of a female between 16 and 18), 153 (sexual intercourse
    with step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166
    (parent or guardian procuring defilement) or 167 (householder permitting
    defilement) of the
Criminal Code
, chapter C-34 of the Revised Statutes
    of Canada, 1970, as it read immediately before January 1, 1988; or

(b)
two
or more offences being dealt with in the same
    proceeding, at least one of which is an offence referred to in any of
    subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of the
    offences referred to in paragraph (1
)(
a) or (b), the
    presiding judge or justice shall

(a)  at the first reasonable opportunity, inform any witness under the
    age of eighteen years and the complainant of the right to make an application
    for the order; and

(b)
on
application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)
In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s. 8(3
)(
b).

486.6       (1)
Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order.
2005, c. 32, s. 15.






CITATION:
R. v. I.F., 2011 ONCA 203



DATE: 20110315



DOCKET: C52521



COURT OF APPEAL FOR ONTARIO



Simmons, Rouleau and Karakatsanis JJ.A.



BETWEEN



Her Majesty the Queen



Appellant



and



I.F.



Respondent



Dena Bonnet, for the appellant



R. J. Reynolds, for the respondent



Heard
and released orally:  March 11, 2011



On appeal from the sentence imposed by Justice Geoffrey
          Griffin of the Ontario Court of Justice, dated July 12, 2010.



ENDORSEMENT



[1]

This is a Crown appeal against sentence.

[2]

The respondent sexually abused his three
    step-granddaughters over an eight-year period, from 2001 to 2009, when the
    sisters were under the care of the respondent while visiting their grandparents
    on occasional weekends. With each victim, the sexual abuse began with touching
    over clothes and progressed to more intrusive sexual assaults. At the time of
    the abuse, the girls were between the ages of 10 to 12, 7 to 14 and 9 to 14
    years, respectively. The respondents acts included touching and fondling their
    breast and vaginal areas; performing oral sex on one victim; having two of the
    victims watch pornographic movies or magazines while he masturbated; and having
    one of the victims masturbate him.

[3]

The sentencing judge sentenced the respondent to eight
    months imprisonment consecutive on each count for a total sentence of two years
    imprisonment, to be followed by three years probation. The Crown submits that
    he erred in principle and that the sentence was manifestly unfit.

[4]

The sentencing judge acknowledged that the principles
    of deterrence and denunciation were paramount when a step-grandfather abuses
    his position of trust. He stated that a sentence of two years less a day would
    not adequately reflect the principle of denunciation. He considered that the
    appropriate sentence was three years, plus three years probation. However, he
    imposed the sentence of two years imprisonment so that he could also impose a
    period of probation with terms.

[5]

In
R. v. D.D
.
    (2002), 58 O.R. (3d) 788 (C.A.), at para. 44, Moldaver J.A. stated that as a
    general rule, when adult offenders, in a position of trust, sexually abuse
    innocent young children on a regular and persistent basis over substantial
    periods of time, they can expect to receive mid to upper single digit
    penitentiary terms.

[6]

While the sentencing judge cited these principles, the
    sentence he imposed failed to adequately reflect the principles of deterrence
    and denunciation, represents a marked departure from the case law, and was
    manifestly unfit in this context of multiple victims.

[7]

Taking all the circumstances of this case, including
    the trial judges acceptance of the significance of the respondents early plea
    and acceptance of responsibility, we allow the appeal and substitute a global
    sentence of four years imprisonment. Apart from the probation order, the other
    orders of the judge remain in force.

Janet
    Simmons J.A.

Paul
    Rouleau J.A.

Karakatsanis
    J.A.


